UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6339


IVANDER JAMES, JR.,

                  Petitioner - Appellant,

             v.

PATRICIA R. STANSBERRY, Warden, Petersburg FCC Low,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00512-RLW)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ivander James, Jr., Appellant Pro Se.  Robert P. McIntosh,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ivander James, Jr., a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)   petition.     We    have   reviewed     the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         James v. Stansberry, Case No. 3:08-cv-

00512-RLW   (E.D.    Va.    Feb.   9,   2009).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                        2